Case 1:21-cv-10928-PBS Document1 Filed 06/03/21 Page 1 of 20

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MASSACHUSETTS
x

 

MICHELLE FRANCIONE, individually and on :
behalf of all : Case No.
others similarly situated, :

Plaintiff,
: CLASS ACTION
Vv. : COMPLAINT

JURY TRIAL DEMANDED
KRAFT HEINZ FOODS COMPANY

Defendant.

 

Plaintiff, Michelle Francione (hereinafter “Plaintiff”), brings this action individually and
on behalf of all others similarly situated against Defendant Kraft Heinz Foods Company (“Kraft”
or “Defendant”) for making, processing, manufacturing, marketing, distributing and selling its
Kraft Macaroni & Cheese products (hereinafter, the “Products” or “Kraft Mac & Cheese
Products”). Plaintiff asserts the following allegations pursuant to the investigation by her counsel
and based upon information and belief, except as to the allegations pertaining to herself, which
are based on personal knowledge:

NATURE OF THE ACTION

1. This class action concerns the presence of harmful chemicals known as ortho-

phthalates (“phthalates”) in Defendant’s popular Macaroni & Cheese products (ie., the

Products).
Case 1:21-cv-10928-PBS Document1 Filed 06/03/21 Page 2 of 20

2. For years, Defendant has been aware that its Products contain phthalates but has
refused to take steps to remove these chemicals even though removal is possible using practical
and good manufacturing practices.

3. Phthalates are classified as endocrine-disrupting chemicals and have been linked to
adverse health effects as described below.

4. Reasonable consumers, like Plaintiff, trust manufacturers like Defendant to
manufacture, make, process, distribute and sell food that is healthy, nutritious, and free from
harmful toxins, contaminants, and chemicals.

5. Reasonable consumers, like Plaintiff, expect that the food they eat and feed their
family will be free from phthalates, substances known to have adverse health consequences.

6. | Consumers lack the scientific knowledge necessary to determine whether the
Products do in fact contain (or have a risk of containing) phthalates, or other undesirable toxins
or contaminants, or to ascertain the true nature of the ingredients and quality of the Products.
Reasonable consumers therefore must and do rely on Defendant to be transparent and not
affirmatively misrepresent the true quality of the Products. However, public reports and articles,
including in the recesses of Defendant’s own website, reveal that the Kraft Mac & Cheese
Products contain (or are at risk of containing) phthalates.

7. Plaintiff brings this class action against Defendant for breach of warranty and unjust
enrichment, regarding the presence (or risk) of dangerous phthalates in the Kraft Mac & Cheese
Products, including those that Plaintiff purchased. Plaintiff seeks injunctive and monetary relief
on behalf of the proposed Class including (i) requiring testing of all ingredients and final Products
for such substances; (ii) removal of false and misleading statements and representations on the

Products’ packaging as described below; and (iii) restoring monies to the members of the
Case 1:21-cv-10928-PBS Document1 Filed 06/03/21 Page 3 of 20

proposed Class. Plaintiff intends to amend this complaint to add a claim pursuant to M.G.L. c.

93A should Defendant fail to timely and meaningfully and fully offer to resolve this matter as to

the proposed class.

PARTIES

8. Plaintiff Michelle Francione is, and at all times relevant to this action has been, a
resident of North Andover, Massachusetts. On several occasions during the last three years,
including within the last several months, Plaintiff purchased Kraft Macaroni & Cheese from a
Market Basket store located in North Andover, Massachusetts. Specifically, among Plaintiff's
purchases of Products in the last several months, Plaintiff made purchases of two types of Kraft
Macaroni & Cheese Products (‘Plaintiffs Product”) from a Market Basket grocery store in North
Andover, Massachusetts. The first purchase consisted of two boxes of Kraft EZ MAC CUP 3CH
"at a purchase price of $ 1.99 per box. The second purchase consisted of four boxes of KRAFT
MAC&CHEESE BOWL ORIGINAL at a price of $ 2.39 per box.

9. Had Plaintiff known of the existence of the unsafe and dangerous levels of
phthalates in Defendant’s Products, she would not have purchased any of the Products, or at the
very least, would have paid significantly less for them. After learning of the presence of
phthalates in the Products, Plaintiff stopped purchasing the Products. However, Plaintiff
regularly visits stores where Defendant’s Products are sold and remains interested in
purchasing safe macaroni and cheese products. She would purchase Defendant’s Products in
the future if Defendant removed the phthalates.

10. Defendant Kraft Heinz Foods Company is a Pennsylvania-organized entity with

its principal place of 1 PPG Place, Suite 3400, Pittsburgh, PA. Defendant makes, processes,
Case 1:21-cv-10928-PBS Document1 Filed 06/03/21 Page 4 of 20

manufactures, markets, and distributes and sells the Products throughout the United States

including in Massachusetts.

JURISDICTION AND VENUE

11. This Court has subject matter jurisdiction over this action pursuant to 28 U.S.C.

§ 1332(d) because there are more than 100 class members and the aggregate amount in
controversy exceeds $5,000,000, exclusive of interest, fees, and costs, and at least one Class
member is a citizen of a state different from Defendant.

12. This Court has personal jurisdiction over Defendant because Defendant conducts
substantial business within Massachusetts such that Defendant has significant, continuous, and
pervasive contacts within Massachusetts.

13. Venue is proper in this District pursuant to 28 U.S.C. § 1391 because Defendant
does substantial business in this District, a substantial part of the events giving rise to Plaintiff's
claims took place within this District because Plaintiff purchased one or more of the Products

in this District and was therefore injured in this District.

COMMON FACTUAL ALLEGATIONS
Background on Phthalates

14. Phthalates are synthetic chemicals used to make plastics flexible.

15. Phthalates are dangerous and harmful chemicals when consumed, especially by
pregnant women and children.

16. Phthalates can migrate into food products during processing, packaging, and

preparation. Although not intentionally added to food, phthalates are “indirect” food additives.
Case 1:21-cv-10928-PBS Document1 Filed 06/03/21 Page 5 of 20

because they escape from food contact materials, including processing equipment, such as plastic
tubing and conveyor belts, as well as food packaging materials. When added to these materials
as plasticizers, phthalates shed onto anything that they touch, such as food products because they
are not chemically bound to the plastics and vinyl.

17. Because phthalates bind with fats, they tend to be found at higher levels in highly
processed or fatty foods, such as the Products.

18. It is not necessary to use phthalates in the processing and packaging of Defendant’s
Products and the use of phthalates can be avoided entirely by Defendant through the use of good
manufacturing practices.

19. Within the scientific community, phthalates are called “endocrine disruptors”
because they affect the body’s hormones by mimicking them or blocking them. Specifically,
they interfere with the body’s natural levels of estrogen, testosterone, and other hormones, which

is why they are called “disruptors.”

20. Inthe past few years, researchers have linked phthalates to asthma, attention-deficit
hyperactivity disorder, breast cancer, obesity and type II diabetes, low IQ, neurodevelopmental
issues, behavioral issues, autism spectrum disorders, altered reproductive development and male
fertility issues.!

21. Even short-term exposure to phthalates has now been linked to developmental
deficits. Researchers have found that children in intensive care units who were exposed to the
phthalates through plastic tubing and catheters had 18 times as much of the chemicals in their
blood compared to children who had not spent time in the ICU. Four years later, the children

who had been exposed to the phthalates had more problems with attention and motor

 

1 bttps://www.theguardian.com/lifeandstyle/2015/feb/10/phthalates-plastics-chemicals-research-analysis.
Case 1:21-cv-10928-PBS Document1 Filed 06/03/21 Page 6 of 20

coordination. The researchers found that the phthalates caused these problems regardless of
medical complications or treatments.

22. As of February 2009, children’s toys and child care products sold in the U.S (such
as teething rings and plastic books) cannot contain certain phthalates. The ban on those
phthalates is the result of a law passed in 2008, the Consumer Product Safety Improvement
Act. The law permanently banned these phthalates.

23. In 2006, the European Union banned the use of certain phthalates in toys that may
be placed in the mouth by children younger than 3 years old. Fourteen other countries,
including Japan, Argentina, and Mexico, had also banned phthalates from children’s toys prior
to the U.S.

24. It appears that the Food and Drug Administration (“FDA”) has not adopted a
standard for acceptable levels of phthalates in food.

Phthalates Are Toxic Industrial Chemicals Found in Boxed Macaroni and Cheese

25. In 2017, the Coalition for Safer Food Processing and Packaging (the “Coalition”),
a group of nonprofit consumer health and food safety advocacy organizations, published a
study (the “Study”) that tested, among other cheese products, cheese powder in ten varieties of
macaroni and cheese.” The Study concluded that phthalates were found in all 10 of the
varieties and that on average the phthalate levels in the ten macaroni and cheese powders tested
were more than four times higher than in the 15 natural cheeses tested, which were block

cheese, string cheese, cottage cheese, and shredded cheese.?_ The Study also concluded that

 

2 See http://kleanupkraft.org/data-summary.pdf (last accessed June 1, 2021).
3 See PhthalatesLabReport.pdf (kleanupkraft.org) (last accessed June 1, 2021).
Case 1:21-cv-10928-PBS Document1 Filed 06/03/21 Page 7 of 20

“DEHP, the most widely restricted phthalate, was found more often and at a much higher
average concentration than any other phthalate, among all the cheese products tested.’4

26. Although the Study did not publicly identify the brands for which the cheese
powder was tested, given the results of the Study, the Coalition wrote a public letter dated June
14, 2017 to the Chief Executive Officer of Kraft, asking that [Defendant], as the leading U.S.
seller of macaroni and cheese products, to “eliminate toxic industrial chemicals known as
ortho-phthalates from your food products.”* According to the letter, the Coalition stated that it
had detected phthalates in Kraft’s products through the testing and wanted to meet with Kraft to
discuss this as it was planning a public outreach campaign.° The letter stated that pregnant
women and young children are the “most vulnerable groups” and that food is “often the number
one source of phthalates exposure.”” Fatty foods, including dairy products, appears to be “the
greatest contributor of dietary exposure to phthalates,” according to the letter.’ The Coalition
explained and cited the scientific findings to date showing that pre-natal exposure to phthalates
is highly dangerous to the fetus and leads to multiple harms once the children are born,

including neurodevelopmental problems such as ADHD, anti-social behavior, learning and

 

4 http://kleanupkraft.org/data-summary pdf (last accessed June 1, 2021). See also Report to the
U.S. Consumer Product Safety Commission by the Chronic Hazard Advisory Panel on
Phthalates and Phthalate Alternatives, July 2014, U.S. Consumer Product Safety Commission,
Directorate for Health Sciences, https://www.cpsc.gov/s3fs-public/CHAP-REPORT- With-
Appendices.pdf (last accessed June 1, 2021), at 90 (CPSC states that regarding DEHP, which is
not allowed in children’s toys and child care products at levels greater than 0.1%, “[a] complete
dataset suggests that exposure to DEHP in utero can induce adverse developmental changes to
the male reproductive tract. Exposure to DEHP can also adversely affect many other organs
such as the liver and thyroid.”).

5 http://kleanupkraft.org/kraft-phthalates-6-14-17.pdf (last accessed June 1, 2021).

® See id.
71d.
8 Id.
Case 1:21-cv-10928-PBS Document1 Filed 06/03/21 Page 8 of 20

memory problems, and genital birth defects in boys.” Moreover, the letter stated that
cumulative exposure to phthalates is of particular concern and that “safer alternatives are
already commercially available for many uses of phthalates.”!°

27. In the Frequently Asked Questions portion of Defendant’s website, Defendant
acknowledged the Study, that its Kraft Mac & Cheese Products do contain (or risk containing)
phthalates, and that it is important to “reduce or eliminate” such phthalates.'!

28. On information and belief, in a recent letter, dated March 11, 2020, addressed to
the Chief Executive Officer of The Kraft Heinz Company, which included signatories from
disability organizations from 22 states, the chair of Harvard’s Department of Environmental
Health, and public health experts from several additional universities, disclosed to the CEO that
the “National Academy of Sciences estimates that environmental factors, including toxic
chemicals, cause or contribute to at least a quarter of learning and developmental disabilities in
American children,” and that Kraft should lead the industry “by ensuring its supply chain is free
of phthalates.” On information and belief, the letter further stated that “[s]cientific studies show
that daily cumulative exposure to phthalates poses an unacceptable health risk to pregnant women
and young children. Elevated phthalate exposure has been found to interfere with the
reproductive functions of both men and women and impede brain development in children. For
most people, the food we eat is the greatest exposure pathway to phthalates. Foods that are fattier
and more processed tend to have the highest phthalate levels.”

29. Studies in addition to those noted above indicate and/or discuss the harmful and

dangerous effects of phthalates. For example, a study in 2014 sought to identify the primary

 

9 See id.
10 See id.
4 https://www.kraftmacandcheese.com/faq (last accessed June 1, 2021).
Case 1:21-cv-10928-PBS Document1 Filed 06/03/21 Page 9 of 20

foods associated with increased exposure to phthalates. The study stated, “Given the increasing
scientific evidence base linking phthalate exposure with harmful health outcomes, it is important
to understand major sources of exposure.” !? Dairy was found to be one of those sources.
According to the study, phthalates “are classified as endocrine-disrupting chemicals and have
been linked to adverse health effects particularly in relation to early life exposure.” The study
further noted that in “adult populations, various epidemiological studies support an association
between phthalate exposure and markers of testicular function in men, particularly decreased
semen quality.” It also noted that “evidence linking endometriosis in women with high phthalate
metabolite levels” and “[i]ncreases in waist circumference and body mass index (BMI) have been
linked to DEHP, BzBP, DBP and DEP exposure in men and DEP exposure in adolescent and
adult females.”!?

30. Another study in 2014, which “examined the temporal trends in urinary
concentrations of phthalates metabolites in the general U.S. population,” also indicated that such
testing was important due to “the scientific community and public’s concern over phthalate
toxicity,” including the banning of the use of certain phthalates in toys, food-containing materials,
and cosmetics in the European Union, as well as toys and other child care articles in the U.S."4

The study noted: “Human epidemiologic studies have reported associations between exposure

to DnBP, BBzP, and some other phthalates and adverse male reproductive outcomes, including

 

” Serrano SE, Braun J, Trasande L, Dills R, Sathyanarayana S (2014) Phthalates and diet: a
review of food monitoring and epidemiology data. Environmental Health 13:43,
https://ehjournal. biomedcentral.com/articles/10.1186/1476-069X-13-43 (last accessed June 1,
2021).

13 Id.

4 Zota AR, Calafat AM, Woodruff TJ (2014) Temporal Trends in Phthalate Exposures:
Findings from the National Health and Nutrition Examination Survey, 2001-2010
Environmental Health Perspectives 122(3):235-241,
https://ehp.niehs.nih.gov/doi/10.1289/ehp.1306681 (last accessed June 1, 2021).
Case 1:21-cv-10928-PBS Document1 Filed 06/03/21 Page 10 of 20

reduced sperm quality, increased sperm DNA damage, and altered male genital development
(Hauser et al. 2006, 2007; Meeker et al. 2009; Swan et al. 2005). Other studies have reported
associations between gestational exposures to phthalates, including DEP, DnBP, BBzP, and
DEHP, and outcomes suggesting impaired behavioral development (Braun et al. 2013; Engel et
al. 2009; Swan et al. 2010; Whyatt et al. 2012).”)

Defendant’s Knowledge and Material Misrepresentations Regarding
Phthalates

31. Defendant has known for at least four years that its Products contain dangerous
phthalates which have been shown to be harmful to health, including to pregnant women and
children, particularly on a cumulative basis, while falsely and deceptively touting its Products as
healthy, wholesome and nutritious.

32. Defendant’s packaging for Kraft Mac & Cheese Products represents and promises
that the Products are “The Taste You Love” as they have “NO Artificial Flavors” and “NO
Artificial Preservatives” and “NO Artificial Dyes.” These representations and promises leads
reasonable consumers to believe a Product is wholesome and healthy and does not contain
dangerous chemicals like phthalates.

33. But phthalates are toxic industrial chemicals that are far from wholesome or
healthy. While Defendant prominently represents on the front of the package that there are “NO”
“artificial” flavors, preservatives or dyes in the Kraft Mac & Cheese Products, the Products
contain dangerous and harmful phthalates.

34. None of these promises, statements and representations on the consumer-facing

packaging of the Products is required by federal or state law, but rather all were chosen

 

15 Id.
Case 1:21-cv-10928-PBS Document1 Filed 06/03/21 Page 11 of 20

voluntarily by Defendant to advertise and represent the Products as safe and healthy to
consumers.

35. On the “Frequently Asked Questions” section of the kraftmacandcheese.com
website, under the question, “Should I be concerned about food and phthalates?,” Defendant
states that it “know[s] moms and dads trust Kraft Mac & Cheese as a quality, tasty, and safe food
for the family.”!© Thus, it acknowledges reliance by its customers on its representations that the
Kraft Mac & Cheese Products are healthy and safe to eat and free from dangerous chemicals.
Defendant further acknowledges that phthalates are found in many food products and states that
Defendant is working to learn how “phthalates may be introduced into certain products and if
there is anything else we can do to reduce or eliminate them.”!’ While the statements on the
kraftmacandcheese.com website are buried in the Frequently Asked Questions section, they are
nonetheless an admission by Defendant that it is information a reasonable consumer would
consider important, yet Defendant misrepresents on Product labeling that the Products are healthy
and contain no artificial flavors, preservatives or dyes.

36. The Products’ affirmative misrepresentations are illustrated by the picture of the

Kraft Mac & Cheese Product shown below.

 

16 https://www.kraftmacandcheese.com/faq (last accessed June 1, 2021).
17 Id.
Case 1:21-cv-10928-PBS Document1 Filed 06/03/21 Page 12 of 20

macaro
om ist

You Love
_f Hiatal
“ ebradt
of MORE
Peart
f pO acide!
™ Tree

 

37. Defendant’s website confirms the misrepresentations made to consumers, including
Plaintiff and the Class, on the packaging of Kraft Mac & Cheese Products that such Products are
healthy, wholesome and nutritious and free from dangerous chemicals. Defendant states on the
website that its Kraft Mac & Cheese Products are “[t]he part of parenting that’s impossible to
mess up” and that is “[bJecause Kraft Mac & Cheese is made with no artificial flavors,
preservatives, and dyes.”!®
38. Based on Defendant’s decision to advertise and market its Kraft Mac & Cheese

Products on its packaging as healthy, nutritious, and safe for consumption, it had a duty to ensure

that these and other statements were true and not misleading, which it failed to do.

 

18 https://www.kraftmacandcheese.com/ (last accessed June 1, 2021).
Case 1:21-cv-10928-PBS Document1 Filed 06/03/21 Page 13 of 20

CLASS ACTION ALLEGATIONS
39. Pursuant to the provisions of Rules 23(a), 23(b)(2), and 23(b)(3) of the Federal
Rules of Civil Procedure, Plaintiff brings this class action on behalf of herself and a Class defined

as:

All persons who, during the applicable statute of limitation period to the date
that the class is certified, purchased Kraft Mac & Cheese Products in the
Massachusetts for personal and/or household use, and not for resale (the
“Class”).

40. The Class excludes Defendant, any parent companies, subsidiaries, and/or
affiliates, officers, directors, legal representatives, employees, coconspirators, all governmental
entities, and any judge, justice, or judicial officer presiding over this matter.

41. Certification of Plaintiff's claims for class-wide treatment is appropriate because
all elements of Fed. R. Civ. P. 23(a), (b)(2) and (b)(3) are satisfied. Plaintiff can prove the
elements of her claims on a class-wide basis using the same evidence as would be used to prove
those elements in an individual action alleging the same claims.

42. Numerosity: All requirements of Fed. R. Civ. P. 23(a)(l) are satisfied. The
members of the Class are so numerous and geographically dispersed that individual joinder of all
Class members is impracticable. While Plaintiff is informed and believes that there are thousands
of members of the Class, the precise number of Class members is unknown to Plaintiff. Plaintiff
believes that the identity of Class members is known or knowable by Defendant or can be
discerned through reasonable means. Class members may be identified through objective means.
Class members may be notified of the pendency of this action by recognized, Court-approved
notice dissemination methods, which may include U.S. mail, electronic mail, Internet postings,

and/or published notice.
Case 1:21-cv-10928-PBS Document1 Filed 06/03/21 Page 14 of 20

43. Commonality and Predominance: All requirements of Fed. R. Civ. P. 23(a)(2)
and 23(b)(3) are satisfied. This action involves common questions of law and fact, which
predominate over any questions affecting individual Class members, including, but not limited
to:

a. whether Defendant engaged in the deceptive and misleading business practices
alleged herein;

b. | whether the misrepresentations by Defendant were likely to deceive a reasonable
consumer;

c. | whether Defendant knew or should have known that the Kraft Mac & Cheese
Products contain (or risk containing) dangerous phthalates;

d. | whether Defendant misrepresented and continues to misrepresent that the Kraft
Mac & Cheese Products are healthy, nutritious, wholesome, and safe for consumption when such
products contain (or risk containing) dangerous phthalates;

e. whether Defendant breached its warranties to Plaintiff and the Class;

f. whether Defendant caused the Products to be misbranded under M.G.L. c. 94, §
187;

g. | whether the misrepresented facts are material to a reasonable consumer;

h. | whether Defendant has been unjustly enriched by reason of its acts and omissions
complained of herein;

1. whether Plaintiffs and members of the Class are entitled to declaratory and
injunctive relief pursuant to M.G.L. c. 266, §91 or otherwise within the proper equitable

jurisdiction of the Court; and
Case 1:21-cv-10928-PBS Document1 Filed 06/03/21 Page 15 of 20

k. whether Plaintiffs and members of the Class are entitled to damages and, if so, the
measure of such damages.
44. Typicality: All requirements of Fed. R. Civ. P. 23(a)(3) are satisfied. Plaintiff is a member
of the Class, having purchased for personal/household use Kraft Mac & Cheese Products that
were made, processed and/or manufactured by Defendant. Plaintiff's claims are typical of the
other Class members’ claims because, among other things, all Class members were comparably
injured through Defendant’s conduct.
45. Adequacy of Representation: All requirements of Fed. R. Civ. P. 23(a)(4) are satisfied.
Plaintiff is an adequate Class representative because she is a member of the Class and her interests
do not conflict with the interests of the other members of the Class that she seeks to represent.
Plaintiff is committed to pursuing this matter for the Class with the Class’ collective best interests
in mind. Plaintiff has retained counsel competent and experienced in complex class action
litigation of this type and Plaintiff intends to prosecute this action vigorously. Plaintiff, and her
counsel, will fairly and adequately protect the Class’ interests.
46. Predominance and Superiority: All requirements of Fed. R. Civ. P. 23(b)(3) are
satisfied. As described above, common issues of law or fact predominate over individual issues.
Resolution of those common issues in Plaintiff's individual cases will also resolve them for the
Class’ claims. In addition, a class action is superior to any other available means for the fair and
efficient adjudication of this controversy and no unusual difficulties are likely to be encountered
in the management of this class action. The damages or other financial detriment suffered by
Plaintiff and the other Class members are relatively small compared to the burden and expense
that would be required to individually litigate their claims against Defendant, so it would be

impracticable for members of the Class to individually seek redress for Defendant’s wrongful
Case 1:21-cv-10928-PBS Document1 Filed 06/03/21 Page 16 of 20

conduct. Even if Class members could afford individual litigation, the court system could not.
Individualized litigation creates a potential for inconsistent or contradictory judgments and
increases the delay and expense to all parties and the court system. By contrast, the class action
device presents far fewer management difficulties and provides the benefits of single
adjudication, economies of scale, and comprehensive supervision by a single court.
47. Cohesiveness: All requirements of Fed. R. Civ. P. 23(b)(2) are satisfied. Defendant has
acted, or refused to act, on grounds generally applicable to the Class making final
declaratory or injunctive relief appropriate.

COUNT I

(Breach of Implied Warranty Under Massachusetts Commercial Code M.G.L. c. 106 § 2-
314, M.G.L. c. 106 § 2-315, and M.G.L. c. 106 § 2-318)

(On Behalf of Plaintiff and the Class)

48. Plaintiff incorporates by reference the foregoing paragraphs of the Complaint as if fully
stated herein.

49. Plaintiff bring this claim individually and on behalf of the members of the proposed Class
against Defendant.

50. Under the Massachusetts Uniform Commercial Code M.G.L. c. 106 § 2-101 et. seq.
(“Mass. UCC”), including M.G.L. c. 106 §§ 2-314, 2-315 and 2-318, every sale of consumer
goods in Massachusetts is accompanied by both a manufacturer’s and retail seller’s implied
warranty that the goods are merchantable, as defined in the Mass. UCC. In addition, every sale
of consumer goods in Massachusetts is accompanied by both a manufacturer’s and retail
seller’s implied warranty of fitness when the manufacturer or retailer has reason to know that

the goods as represented have a particular purpose and that the buyer is relying on the
Case 1:21-cv-10928-PBS Document1 Filed 06/03/21 Page 17 of 20

manufacturer’s or retailer’s skill or judgment to select or furnish suitable goods consistent with

that represented purpose.

51. The Products at issue here are “consumer goods” within the meaning of the Mass UCC.

52. Plaintiff and the Class members who purchased one or more of the Products are “retail
buyers” within the meaning of the Mass UCC.

53. Defendant is in the business of making, processing, manufacturing, producing and/or
distributing the Products to retail buyers, and is therefore a “manufacturer” and “seller” within
the meaning of the Mass UCC.

54. Defendant impliedly warranted to retail buyers that the Products were merchantable in
that they would: (a) pass without objection in the trade or industry under the contract
description, and (b) were fit for the ordinary purposes for which the Products are used. For a
consumer good to be “merchantable” under the Mass UCC, it must satisfy both of those
elements.

55. Defendant breached the implied warranties because the Products were unsafe and
defective. Therefore, the Products would not pass without objection in the trade or industry
and were not fit for the ordinary purpose for which they are used.

56. Plaintiff and Class members purchased the Products in reliance upon Defendant’s skill
and judgment in properly packaging and labeling the Products.

57. The Products were not altered by Plaintiff or Class members.

58. The Products were defective at the time of sale when they left the exclusive control of
Defendant. The defect described in this complaint was latent in the product and not

discoverable at the time of sale.
Case 1:21-cv-10928-PBS Document1 Filed 06/03/21 Page 18 of 20

59. Defendant knew that the Product would be purchased and used without additional testing
by Plaintiff and Class members.

60. Asadirect and proximate cause of Defendant’s breach of the implied warranties,
Plaintiff and Class members have suffered economic harm because they would not have
purchased the Products, or at a minimum would have purchased them at a lesser price than
they did, had they known the truth about the Products; namely, that they contained harmful

chemicals known as phthalates.

COUNT II
UNJUST ENRICHMENT
(On Behalf of Plaintiff and All Class Members, in the Alternative)

61. Plaintiff repeats and realleges each and every allegation contained in the foregoing
paragraphs as if fully set forth herein.

62. Plaintiff, on behalf of herself and the Class, in the alternative, brings a claim for unjust
enrichment.

63. Defendant’s conduct violated, inter alia, state law of Massachusetts by manufacturing,
advertising, marketing, and selling its Products while misrepresenting material facts and by
furnishing unsuitable Products to the Class Members.

64. Defendant’s unlawful conduct as described in this Complaint allowed Defendant to
knowingly realize substantial revenues from selling its Products at the expense of, and to the
detriment or impoverishment of, Plaintiff and Class Members and to Defendant’s benefit and

enrichment. Defendant has thereby violated fundamental principles of justice, equity, and good

conscience.
Case 1:21-cv-10928-PBS Document1 Filed 06/03/21 Page 19 of 20

65. Plaintiff and Class Members conferred significant financial benefits and paid substantial
compensation to Defendant for the Products, which were not as Defendant represented them to
be.

66. | Under Massachusetts’ common law principles of unjust enrichment, it is inequitable for
Defendant to retain the benefits conferred by Plaintiff and Class Members’ overpayments.

67. Plaintiff and Class Members seek disgorgement of all profits resulting from such
overpayments and establishment of a constructive trust from which Plaintiff and Class Members

may seek restitution.

JURY DEMAND

Plaintiff demands a trial by jury on all issues.

WHEREFORE, Plaintiff, on behalf of herself and the Class, prays for judgment as follows:

(a) Declaring this action to be a proper class action and certifying Plaintiff as the
representative of the Class under Fed. R. Civ. P. 23 and appointing Plaintiffs counsel as
counsel for the Class;

(b) Awarding monetary statutory and common law damages in an amount to be determined
at trial;

(c) Awarding punitive damages;

(d) Awarding Plaintiff and Class Members their costs and expenses incurred in this action,
including reasonable allowance of fees for Plaintiff's attorneys and experts, and
reimbursement of Plaintiff's expenses; and

(e) Granting such other and further relief as the Court may deem just and proper.
Case 1:21-cv-10928-PBS Document1 Filed 06/03/21 Page 20 of 20

Dated: June 3, 2021

THE LAW OFFICES OF EDWARD L.
MANCHUR, P.C.

By:
/s/ Edward L. Manchur

 

Edward L. Manchur, Esq. (BBO # 316910)
P.O. Box 3156

Peabody, Massachusetts 01960

Tel: (978) 333-1013
manchurlaw@gmail.com

Counsel for Plaintiff and the Proposed Class

21
